By the Court, McKinstry, J.:
The action is to “ quiet title” to the south half of the southwest quarter of section thirty-one in a certain township, and to lot four in the same section. The township lines were run. and •platted in 1852, and the section surveyed in 1854. The plaintiff proved, at least prima facie, the location of the southwest corner of the township, by showing the point at which has stood since 1861 a post “ marked with U. S. Surveyor’s marks that indicated that it was the corner post.” It is obvious that the south half of section thirty-one was bounded on the south and west by the south and west lines of the township.
The testimony of Easton, defendant’s witness, did not tend to prove that the post, or the marks on it, had been simulated, and weré not the real post or marks of the United States Sur*318veyor, nor did his testimony tend to prove that the post had been moved from the point where it had been originally placed by the Surveyor. It was therefore not.error to reject the testimony of Brown, who was-proceeding to testify to the same facts to which witness Easton testified.
Judgment and order affirmed.